Citation Nr: 1440766	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1965 to September 1966.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied, inter alia, the Veterans claims of service connection for chronic sinusitis and headaches.  The Veteran filed a Notice of Disagreement (NOD) in August 2010.  The RO issued a Statement of the Case (SOC) in March 2011.  In June 2011, the Veteran filed his Substantive Appeal.  Although the Veteran did not file a timely substantive appeal, his claim was certified to the Board in September 2013.  As such, while a timely substantive appeal may not have been filed, the Board has jurisdiction to decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).

The Veteran submitted additional evidence, in the form of private treatment records, in November 2012, after the issuance of the most recent Supplemental SOC.  However, at that time, he also waived RO consideration of the evidence in a signed statement.  38 C.F.R. §§ 20.800, 20.1304 (2013).

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative or not relevant to the Veteran's case.

The issue of entitlement to service connection for headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's chronic sinusitis is related to or resulted from his military service.


CONCLUSION OF LAW

The requirements for establishing service connection for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2010 rating decision reflects the initial adjudication of the claim after issuance of the letter.  Hence, the April 2010 letter meets the VCAA's timing of notice requirement.

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for chronic sinusitis.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issues on appeal and noted what evidence was necessary to substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

As discussed above, the VCAA provisions have been considered and complied with.  The Appellant was notified of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process.  Moreover, as the Board concludes below that the preponderance of the evidence is against the Appellant's claim, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran seeks to establish entitlement to service connection for chronic sinusitis on the basis that the condition is related to the Veteran's active duty service.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran's service treatment records indicate that he reported sinusitis on his report of medical history in November 1965, prior to his entrance into the military; no additional details were offered about the condition.  The service treatment records also show that he complained of sinus headaches in January 1966, and in June 1966, he complained of a sore throat.  Then, in August 1966, the Veteran again reported a history of sinusitis in his report of medical history; again, no further detail was provided.  The Veteran did not undergo a separation examination, but he signed an affidavit swearing that his medical condition had not changed between August 1966 and his separation, in September 1966.  

Private treatment records submitted in November 2012 from the time period from February 2012 to September 2012 show that the Veteran sought treatment for acute bronchitis in February and March 2012.  He was noted to be a smoker at all visits, and, at times, he was noted to have a smoker's cough.

The Veteran was provided a VA examination in June 2010 to determine the nature and etiology of his claimed chronic sinusitis.  The examiner noted the Veteran's nasal congestion with postnasal drip, which the Veteran reported occurred while he was on active duty.  The Veteran further stated that he has experienced it since service.  He stated that he treats the congestion by washing his face with cold water and "drawing water into his nose for lavage."  The Veteran denied recollection of nose or sinus trauma, injury, or surgery and also denied the use of any medications for his symptoms.  The Veteran reported smoking two packages of cigarettes a day and stated that the condition is an "inconvenience."  Diagnostic imagine showed "faint opacification mucoperiosteal thickening" with the maxillary sinuses, which the examiner stated is suggestive of possible chronic sinusitis.  There was also thickening of the malar soft tissues, greater on the left than the right, which the examiner also indicated should be correlated with underlying chronic sinus disease.  

The examiner stated that he could not provide an etiology of the Veteran's chronic sinusitis without resorting to mere speculation.  In his rationale, the examiner explained that he could not provide an opinion because of the combination of the Veteran's complaints of stuffy nose with postnasal drip on active duty with no other information of treatment of this matter in service, no mention of sinusitis in the service treatment records, as well as a lack of consistent treatment and chronicity of the disorder since service and the Veteran's smoking habit.  The Court has held that, when a medical examiner concludes that he or she is unable to provide a nexus opinion, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, as highlighted above, the examiner has explained specifically why he is not able to offer an opinion as to whether the Veteran's current sinusitis is related to the symptoms he reported in service.  Specifically, he noted the Veteran's lack of continuity of symptoms since service, over 40 years ago, and his smoking habit as complications to providing an etiology.  The Board thus finds that the VA examiner's opinion and rationale are adequate for the purpose of determining entitlement to service connection for chronic sinusitis in this case.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his chronic sinusitis is related to his period of active service.  However, while the Board recognizes that the Veteran complained of sinus headaches and a stuffy nose in service, there is no credible lay evidence of continuous symptoms ever since service and no records of continued treatment for the disorder.  Indeed, the Veteran has provided information regarding his continued care for his other service-connected disabilities, but has not shown chronicity or continuity with regard to his sinus symptoms or treatment.  Furthermore, while the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to render a specific diagnosis of a respiratory disorder, such as sinusitis, or to assert a causal link between any current chronic sinusitis and any respiratory symptoms he experienced during service.  Therefore, entitlement to service connection for chronic sinusitis must be denied.   

In sum, the weight of the competent and credible evidence does not show the Veteran's chronic sinusitis is related to his period of service, to include his respiratory symptoms therein.  Accordingly, service connection is not warranted for chronic sinusitis on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for chronic sinusitis is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim of service connection for headaches can be properly adjudicated.  

The Veteran contends that his current headaches are related to his period of service.  Specifically, he believes that his headaches are a result of or caused by his service-connected disabilities, to include his degenerative disk disease of the thoracic and cervical spine.  At his November 2012 hearing, the Veteran testified that the pain he feels in his head comes from his neck and that the headaches "grew with the pain" he had in his back.  Additionally, treatment records submitted in November 2012 show that the Veteran has been treated by Dr. B.M. for headaches.  

The Board notes that upon entrance to and separation from the military, in September 1966, the Veteran indicated that he had headaches.  No additional commentary is provided regarding the headaches in either examination. 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013);  Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As indicated above, the record reflects that the Veteran had headaches upon entrance to service.  The record also provides current medical evidence of the Veteran's headaches and indicia of in-service complaints of headaches.  Additionally, the Veteran reported headaches upon separation, and he has related his headaches to his cervical and thoracic spine disabilities, both of which are service-connected.  However, there is no medical evidence addressing whether the Veteran's headache disability preexisted service, or the relationship, if any, between the Veteran's current headaches and his period of active service or his service-connected disabilities.  Under these circumstances, the Board finds that a medical examination to obtain such an opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).
All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain his private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records, to include all records dated from September 2012.  

If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

3.  Then, after obtaining any outstanding records identified, the RO should arrange for the Veteran to undergo VA examination, by appropriate professionals, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to address the following: 

a.  Is it clear and unmistakable unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a headache disability?

b.  If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's headache disability WAS NOT aggravated beyond the natural progress of the disorder by his active military service or his service-connected disabilities?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition?

c.  If the examiner finds that headache disability was aggravated by service or the Veteran's service-connected disabilities, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  

d.  If the examiner finds that the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a headache disability, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's headaches arose during service, are related to any incident of service, or are caused by or related to his service-connected back disabilities.  The examiner should accept as true the Veteran's lay statements regarding his incurrence of headaches during service.  

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  Thereafter, readjudicate the claim of service connection for headaches, to include as secondary to the Veteran's service-connected disabilities.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


